DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 12/10/2021 and Applicant’s request for reconsideration of application 14/718930 filed 12/10/2021.
Claims 1, 3-11, and 13-22 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1, 3-11, and 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 11 

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving a transaction request for conducting a blockchain transaction on a blockchain network, wherein the transaction request includes at least a network identifier identifying the blockchain network, a blockchain transaction amount for the blockchain transaction, and one of: a public key and an address identifier;
responsive to the transaction request not including the address identifier, generating, by a processing device, an-the address identifier using at least the public key included in the received transaction request and one or more hashing algorithms, encoding algorithms, or a combination thereof;
generating a transaction message for conducting the blockchain transaction, wherein the transaction message is formatted for use via payment rails of a fiat-based currency payment network, the format being based on one or more standards governing the interchange of transaction messages and includes a 
the first data element includes a zero value for the fiat currency transaction amount indicating a non-fiat currency transaction and the second data element includes at least (i) the network identifier or an encoded value based on the network identifier, (ii) the address identifier, and (iii) the blockchain transaction amount for the blockchain transaction; and
transmitting the transaction message to a financial institution for conducting the blockchain transaction on the blockchain network, the financial institution storing, an account profile of a payer of the blockchain transaction, wherein the zero value for the fiat currency transaction amount indicating a non-fiat currency transaction included in the first data element causes the financial institution to identify the transaction message as being indicating a non-fiat currency transaction instead of a fiat currency transaction; and 
responsive to the financial institution determining whether to authorize the blockchain transaction based on whether the account profile includes an amount of currency at least equal to the blockchain transaction amount for the blockchain transaction, receiving from the financial institution, a return transaction message formatted for use via the payment rails of the fiat-based currency payment network in the format of the previously generated transaction message, wherein the return transaction message includes a third data element storing a response code indicative of the authorization determination;

receiving a second transaction message, the second transaction message including at least one data element storing a personal account number, a merchant identifier, and a blockchain network identifier;
identifying one or more account profiles stored in the account database that correspond to the personal account number and/or the merchant identifier of the second transaction message:
determining a blockchain transaction indicated by the received second transaction message occurred; 
receiving a transaction notification of the blockchain transaction, the transaction notification including a transaction identifier and an address identifier: 
identifying a link between the blockchain transaction and one or more of the identified account profiles based on the transaction notification; and storing linkage data between each applicable account profile and the transaction identifier in a transaction database”. 

Claim 11 comprises inter alia the functions or steps of “receive a transaction request for conducting a blockchain transaction on a blockchain network, wherein the transaction request includes at least a network identifier idenfitying with the blockchain network, a blockchain transaction amount for the blockchain transaction, and one of: a public key and an address identifier; 
generate, responsive to the transaction request not including the address identifier, the address identifier using at least the public key included in the 
generate a transaction message for conducting the blockchain transaction, wherein the transaction message is formatted for use via payment rails of a fiat-based currency payment network, the format being based on one or more standards governing the interchange of transaction messages and includes a plurality of data elements, including at least a first data element configured to store a fiat currency transaction amount and a second data element reserved for private use, and 
the first data element includes a zero value for the fiat currency transaction amount indicating a non-fiat currency transaction and the second data element includes at least (i) the network identifier or an encoded value based on the network identifier, (ii) the address identifier, and (iii) the blockchain transaction amount for the blockchain transaction; and
transmit the transaction message to a financial institution, the financial institution storing, in an account database, an account profile of a paver of the blockchain transaction, wherein the zero value for the fiat currency transaction amount indicating a non-fiat currency transaction included in the first data element causes the financial institution to identify the transaction message indicating a non-fiat currency transaction instead of a fiat currency transaction; 
wherein, responsive to the financial institution determining whether to authorize the blockchain transaction based on whether the account profile includes an amount of currency at least equal to the blockchain transaction amount for the 
receive a second transaction message, the second transaction message including at least one data element storing a personal account number, a merchant identifier, and a blockchain network identifier;
identify one or more account profiles stored in the account database that correspond to personal account number and/or the merchant identifier of the second transaction message; 
determine a blockchain transaction indicated by the received second transaction message occurred; 
receive a transaction notification of the blockchain transaction, the transaction notification including a transaction identifier and an address identifier; 
identify a link between the blockchain transaction and one or more of the identified account profiles based on the transaction notification; and 
store linkage data between each applicable account profile and the transaction 
identifier in a transaction database”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts 
As for dependent claims , these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 3-10, and 13-22, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and transmitting to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to 

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of authorization of a transaction are read in the particular environment of the claims. More particularly, the claim limits involving the use of fiat currency transaction value to identify the transaction as a block-chain transaction are not found in the prior art. However, this claim limit has be identified by the examiner as part of the abstract idea since it is merely data used for processing the transaction and not an improvement to the technology of block-chain or any other technology. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to 35 USC § 101 have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. 2019 PEG is the test for patent eligibility, not whether the steps can use of a known technology in the industry as a tool to implement the abstract ideas of perform a transaction do not represent an improvement to a technology. The increase in speed and security in the system are merely by the very use of the technology and not by any described inventive concept found in the specification. Regarding applicant’s argument that the “claims recite the specific mechanism for implementing this 
With regard to applicant's argument directed toward Example 35 the application in the Example 35 made an improvement to an underlying technology, whereas, the present application used a generic technology and computer to implement an abstract idea. Thus, Example 35 is readily distinguishable from the present claims. Further, regarding applicant’s argument directed toward novelty (a different process) this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption."). As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-H submitted 03/04/2021 used in the conclusion section in the office action submitted 03/04/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                          
01/14/2022